DETAILED CORRESPONDENCE

	This rejection is in response to Request for Continued Examination filed on 02/24/2021.
	Claims 1-3, 6-9, 11-13, 16-19, and 21-25 have been examined and are currently pending.
	Claims 4-5, 10, 14-15, and 20 have been cancelled.
	Claims 1, 11, 18, and 21 are currently amended.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 9, filed 02/24/2021, with respect to the 35 U.S.C. 112(a) rejection to independent claims regarding the currently amended limitations, have been fully considered and are persuasive.  The 35 U.C.S. 112(a) rejection has been withdrawn. 
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument filed 02/24/2021 on pages 9-11 that the currently amended claims are not directed towards an abstract idea and integrates the alleged judicial exception into practical application, Examiner respectfully disagrees.
The claimed invention is directed towards commercial interactions and sales activities such as providing discounted pricing and managing shipments which falls under the grouping of certain methods of organizing human activity under the 2019 Revised Patent Subject Matter Eligibility Guidance. The claimed invention reduces shipping costs by consolidating shipments which helps to improve a commercial problem regarding the environmental burden resulting from shipping a large number of items separately to multiple shipping destinations further contributing to cardboard and fuel waste but does not improve technology.  
Applicant’s arguments with respect to the current amendments to independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-9, 11-13, 16-19, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 21 recite “causing display, in a user interface of the client device, of the discounted shipping rate for shipping the first item from the first originating location to the first shipping address, the causing display including facilitating a placement of an order for the first item in response to the display of the discounted shipping rate corresponding to the cut-off shipping time and the prescheduled shipping route, the facilitating of the placement of the order including causing display of a message for placing the order,” rendering said claims indefinite because it is unclear what is causing the display. 
Claims 1, 11, and 21 recite the limitation "the number of additional items" whereas the previous limitation recites “a number of additional first items”.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims inherit the same deficiencies as the independent claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-9, 11-13, 16-19, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under step 1 of the 2019 PEG framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-3 and 6-9 are directed to a system, claims 11-13 and 16-19 are directed to a method, and claims 21-35 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a system for pricing and managing shipments, in the following limitations:
detecting, an interest of a user in a first item based on user data accessed from … the user, the first item being associated with a first originating location, the user being associated with a first shipping address;
 identifying, from among a plurality of requests for shipping, a request for shipping a second item from a second originating location to a second shipping address, the identifying being based on at least one of the second originating location being within a first predefined distance of the first originating location of the first item, or the second shipping address being within a second predefined distance of the first shipping address of the user; 
consolidating shipment of the first item and the second item into a single shipment with a discounted shipping rate corresponding to a cut-off shipping time and a prescheduled shipping route; and
causing display, …, of a discounted shipping rate for shipping the first item from the first originating location to the first shipping address, the causing display including facilitating a placement of an order for the first item in response to the display of the discounted shipping rate corresponding to the cut-off shipping time and the prescheduled shipping route,
the facilitating of the placement of the order including causing display of a message for placing the order, a selection the message causing generation of a request to place the order for the first item using the discounted shipping rate…
accessing historical sales data to estimate a number of additional first items a seller of the first item will sell in a region including the first shipping address; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3Application Number: 14/473,482Dkt: 2043.H01US1
Filing Date: August 29, 2014generating and transmitting shipping instructions for shipping the first item and the number of additional items to a buyer local entity within the region.
The above-recited limitations set forth an arrangement to present discounted shipping costs to a user as well as consolidate shipments.  This arrangement amounts to certain methods of organizing human activity such as commercial interactions regarding consolidating shipping of multiple items based on discounted shipping rates and location.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
one or more servers including one or more hardware processors; 
memory including instructions that, when executed by the one or more; hardware processors, cause the system to perform operations;
user data accessed from a client device;
causing  display, in a user interface of the client device;
the request to place the order including at least one of an application program interface (API) request or a Hypertext Transfer Protocol (HTTP) request.
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims 11 and 21 as well as all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims 11 and 21 as well as all 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
one or more servers including one or more hardware processors; 
memory including instructions that, when executed by the one or more; hardware processors, cause the system to perform operations;
user data accessed from a client device;
causing  display, in a user interface of the client device;
the request to place the order including at least one of an application program interface (API) request or a Hypertext Transfer Protocol (HTTP) request.
These additional limitations, including the limitations in the independent claims 11 and 21 and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, 
For these reasons, the claims are rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-13, 16-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttrup et al. (Pub. No.: US 2007/0276741 A1, hereinafter, “Tuttrup”) in view of Park et al. (WO 01/11523 A1, hereinafter Park) and in further view of Bharadwaj et al. (Pub. No.: US 2008/0312991 A1, hereinafter Bharadwaj) an in even further view of Lauring et al.  (US Pub. No.: US 2004/0148217 A1, hereinafter “Lauring”).

Regarding claim 1
Tuttrup discloses a system comprising: 
one or more servers including one or more hardware processors, (Tuttrup, paragraph [0036]: the portal site communicates with a server at a local pick-up site, 
and memory including instructions that, when executed by the one or more hardware processors, cause the system to perform operations comprising (Tuttrup, paragraph [0032]: Consumer/vendor interface processing 10 functions to interface with, among others in the preferred embodiment, vendor servers 3, client computers 1 and local distributors 4; see at least paragraphs [0020], [0021], [0023], [0031], and [0043]): 
detecting, an interest of a user in a first item based on user data accessed from a client device of the user, the first item being associated with a first originating location, the user being associated with a first shipping address (Tuttrup, paragraph [0016-0017]: customer places orders for goods from a vendor and provides the vendor with the customer’s location; paragraph [0028]: consumer client computer interacts with user interface to shop for and order items consumer is interested in; paragraph [0030]: server receives information from consumer client computers; paragraph [0031]: server receives and processes consumer orders; [0035]: user clicks an icon to send the selected item to the shopping cart; see at least paragraphs [0029]; [0042]);
consolidating shipment of the first item and the second item into a single shipment with a discounted shipping rate…(Tuttrup, paragraphs [0020]: consolidate shipping of goods to customers; [0042]: discount in the shipping cost and consolidate shipping; [0053-0054]);
causing display, in a user interface of the client device, of the discounted shipping rate for shipping the first item from the first originating location to the first shipping 
and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3Application Number: 14/473,482Dkt: 2043.H01US1Filing Date: August 29, 2014generating and transmitting shipping instructions for shipping the first item …. to a buyer local entity within the region (Tuttrup, [0022]: vendors consolidate shipping of goods and send shipping orders to local pick up; [0031]: receive and process orders and organize shipping and payment information; FIG. 3, paragraph [0049]: vendor communicates with and instructs LDC to send goods to LDS; see at least paragraph [0016], [0053], and [0054]). 
Title: SHIPPING ALLIANCE
Tuttrup discloses a discounted shipping rate and shipping goods to a buyer local entity (Tuttrup, paragraphs [0042], [0049], and [0053-0054]) but, Tuttrup does not explicitly disclose
based on detecting the interest of the user in the first item, identifying, from among a plurality of requests for shipping, a request for shipping a second item from a second originating location to a second shipping address, the identifying being based on at least one of the second originating location being within a first predefined distance of a first originating location of the first item, or the second shipping address being within a second predefined distance of a first shipping address of the user; 

…a discounted shipping rate corresponding to a cut-off shipping time and a prescheduled shipping route (emphasis added); 






the causing display including facilitating a placement of an order for the first item in response to the display of the discounted shipping rate corresponding to a cut-off shipping time and the prescheduled shipping route, the facilitating of the placement of the order including causing display of a message for placing the order, a selection of the message causing generation of a request to place the order for the first item using the discounted shipping rate;

accessing historical sales data to estimate a number of additional first items a seller of the first item will sell in a region including the first shipping address;



and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3Application Number: 14/473,482Dkt: 2043.H01US1Filing Date: August 29, 2014generating and transmitting shipping instructions for shipping… and the number of additional items to a buyer local entity (emphasis added). 
Title: SHIPPING ALLIANCE
However, Park teaches that it is known to include:
based on detecting the interest of the user in the first item, identifying, from among a plurality of requests for shipping, a request for shipping a second item from a second originating location to a second shipping address, the identifying being based on at least one of the second originating location being within a first predefined distance of a first originating location of the first item, or the second shipping address being within a second predefined distance of a first shipping address of the user (Park, p.5, L25-32: customer places order allowing customers within predefined geographic regions based on delivery address to order item; p.6, L1-10: system uses predefined geographic region of customer to determine shipping point for order; p11, L25-31 to p12, L1-3: analyze delivery orders based on desired location based on relative proximity of each item delivery order with respect to each other; p, 52, L1-31: a first customer’s delivery location for the ordered item is identified as located along the 

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Tuttrup with Park to include the aforementioned limitations since such a modification would have been predictable. Specifically, Tuttrup would continue to teach a way to identify shipping requests except that now analyzing the optimal sequence of delivering items is based identifying delivery locations of the orders based on relative proximity of each delivery order with respect to each other according to the teachings of Park. This is a predictable result of the combination.   
However, Bharadwaj teaches that it is known to include:
a discounted shipping rate corresponding to a cut-off shipping time and a prescheduled shipping route (emphasis added) (Bharadwaj, [0045-0046]:  reduce transportation costs for shipments for consolidated purchase orders; [0053]: parameters are guidelines for consolidation; [0104]: modified purchase order records include a reduction in transportation cost; FIG. 24, [0250] and [0254]: reduce transportation cost by consolidating shipments on route; [0192-0193]: predetermined route and radial limit parameter; [0194-0195]: parameter include modification cut-off date; [0209-0211]: cut-off date); 
the causing display including facilitating a placement of an order for the first item in response to the display of the discounted shipping rate corresponding to a cut-
 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Tuttrup and Park with Bharadwaj to include the aforementioned limitations since such a modification would have been predictable. Specifically, the combination of Tuttrup and Park would continue to teach a way to discount shipping rates except that now shipping rates are reduced based on consolidating shipments on a predetermined route and cut-off date according to the teachings of Bharadwaj. This is a predictable result of the combination.    
However, Lauring teaches that it is known to include:
accessing historical sales data to estimate a number of additional first items a seller of the first item will sell in a region including the first shipping address (Lauring, 
and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3Application Number: 14/473,482Dkt: 2043.H01US1Filing Date: August 29, 2014generating and transmitting shipping instructions for shipping … and the number of additional items to a buyer local entity (emphasis added). (Lauring, [0057]:  generate an actual forecasted sales data set which then aids in providing information for creating a future inventory shipment forecast); [0059]: generate reports based on forecasted info; FIG. 3A, [0060]:  provide forecasted inventory information and instructions to one or more plants or manufacturing facilities based on inventory forecast in order to plan and arrange for distribution to one or more locations (e.g. shipping terminals); [0052]: generate future shipment amounts; [0053-0054]: product line extensions within first product offering; [0031] and [0036]). 
Title: SHIPPING ALLIANCE
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Tuttrup, Park, Bharadwaj, and Lauring to include the aforementioned limitations since such a modification would have been predictable. Specifically, the combination of Tuttrup, Park, Bharadwaj would continue to teach identifying shipping requests and consolidating shipments of multiple items except that 














 

Regarding claim 2 
The combination of Tuttrup, Park, Bharadwaj, and Lauring teaches the system of claim 1 as well as:
wherein the operations further comprise: based on receiving a request for shipping the first item from the first originating location of the first item to the first shipping address of the user; generating and transmitting shipping instructions for shipping the first item and the second item together to the destination transit location (Tuttrup, paragraph [0053]: With knowledge of the orders of customers 1-4, the vendor 12 can consolidate the shipping of the orders and only schedule a single delivery to the LDC 14 to reduce shipping costs. Similarly, the LDS 16 can deliver, for example, both customer 1 and customer 2's orders on a single trip from the LDC 14; see at least FIG. 3, paragraph [0049] and [0054]); 
generating and transmitting instructions for shipping the first item from the destination transit location to the first destination (Tuttrup, FIG. 3, paragraph [0049]: vendor communicates with and instructs LDC to send goods to LDS; see at least paragraph [0016], [0053], and [0054]).

Regarding claim 3 
The combination of Tuttrup, Park, Bharadwaj, and Lauring teaches the system of claim 2 as well as:
wherein the operations further comprise generating and transmitting shipping instructions for shipping the second item from the destination transit location to the second shipping address (Tuttrup, Fig. 3, paragraph [0049]; paragraph [0053] both customer 1 and customer 2 orders of goods are scheduled and instructed by vendor to deliver both customer orders on a single trip from LDS to LDC). AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111 Page 3
Regarding claim 6 
The combination of Tuttrup, Park, Bharadwaj, and Lauring teaches the system of claim 2 as well as:
generating and transmitting shipping instructions for shipping the first item and the second item together to the destination transit location further includes: identifying, an originating transit location within the first predefined distance of the first originating location and the second originating location (Tuttrup, FIG. 4, paragraph [0054]: vendor A and B are first and second originating transit locations and goods are shipped from vendors A and B to LDC); 
generating and transmitting shipping instructions for shipping the first item from the first originating location to the originating transit location; and generating and transmitting shipping instructions for shipping the first item and the second item together from the originating transit location to the destination transit location (Tuttrup, FIG. 4, paragraph [0054]: vendor A and B communicate with and instruct LDC that both vendor goods will be sent to LDC to be shipped to customers).
Regarding claim 7 
The combination of Tuttrup, Park, Bharadwaj, and Lauring teaches the system of claim 6 as well as:
wherein the originating transit location is the second originating location (Tuttrup, FIG. 4, paragraph [0054]: LDC is originating transit location as well as second originating location).

Regarding claim 8 
The combination of Tuttrup, Park, Bharadwaj, and Lauring teaches the system of claim 6 as well as:
the operations further comprise generating and transmitting shipping instructions for shipping the second item from the second originating location to the originating transit location (Tuttrup, FIG. 4, paragraph [0054]: vendor B communicates with and instructs LDC to ship vendor B goods from vendor B to LDC).   

Regarding claim 9 
The combination of Tuttrup, Park, Bharadwaj, and Lauring teaches the system of claim 1 as well as:
wherein the destination transit location is at the second shipping address (Tuttrup, Fig. 3, paragraph [0049]; paragraph [0053] both customer 1 and customer 2 orders of goods are scheduled and instructed by vendor to deliver both customer orders on a single trip from LDS to LDC). 

Regarding claim 11 and 21
Claim 11 and 21 are substantially similar to claim 1 and is rejected under similar grounds.

Regarding claim 12 and 22
Claim 12 and 22 are substantially similar to claim 2 and is rejected under similar grounds.

Regarding claim 13 and 23
Claim 13 and 23 are substantially similar to claim 3 and is rejected under similar grounds.

Regarding claim 16 and 24
Claim 16 and 24 are substantially similar to claim 6 and is rejected under similar grounds.

Regarding claim 17
Claim 17 is substantially similar to claim 7 and is rejected under similar grounds.

Regarding claim 18 
Claim 18 is substantially similar to claim 9 and is rejected under similar grounds. 

Regarding claim 19 
Claim 19 is substantially similar to claim 8 and is rejected under similar grounds. 

Regarding Claim 25 
The combination of Tuttrup, Park, Bharadwaj, and Lauring teaches the non-transitory machine-readable storage medium of claim 21 as well as:
wherein the originating transit location is the first originating location (Tuttrup, FIG. 3, paragraph [0049]: LDC is originating transit location; see at least paragraph [0016], [0018], and [0053]).
Conclusion                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684       

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684